Case: 12-11806    Date Filed: 10/04/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11806
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 2:00-cr-14088-DLG-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

JOHNNY EDWARD CARTER,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (October 4, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Johnny Edward Carter, a federal prisoner, appeals the denial of his motion

to reduce his sentence based on Amendment 750 to the Sentencing Guidelines. 18
              Case: 12-11806     Date Filed: 10/04/2012    Page: 2 of 2

U.S.C. § 3582(c)(2). The district court ruled that Carter was ineligible for relief

because he was sentenced as a career offender. Carter argues that the decision of

the Supreme Court in Freeman v. United States, 564 U.S. ____, 131 S. Ct. 2685

(2011), abrogated our decision in United States v. Moore, 541 F.3d 1323 (11th

Cir. 2008), that a career offender is categorically ineligible for a reduced sentence.

We affirm.

      Carter’s argument is foreclosed by our recent decision in United States v.

Lawson, 686 F.3d 1317 (11th Cir. 2012). In Lawson, this Court held that

Freeman, which did not address how retroactive amendments affect career

offenders, did not abrogate Moore. Lawson, 686 F.3d at 1320–21. Like Lawson,

Carter was sentenced as a career offender, United States Sentencing Guidelines

Manual § 4B1.1 (Nov. 2000), and was ineligible for a reduced sentence under

Amendment 750. The district court did not err by denying Carter’s motion.

      The denial of Carter’s motion to reduce his sentence is AFFIRMED.




                                          2